Larremore, C. J.
This is an application to vacate and cancel of record a judgment against said Boessemeeker and Cooney, as surety and principal respectively, entered upon a forfeited recognizance. It appears not only that the accused person subsequently appeared for trial, but that he was actually tried and convicted of the offense charged. He was sentenced to pay a fine, and such fine has been paid. Under the authorities and the rules heretofore adopted by this court, the Dail is entitled to have the judgment against him discharged and this application should be granted. People v. Coman, 5 Daly, 527; People v. Carey, id., 533; People v. Abrahams and Fiegel, 6 id., 120; People v. Deery and another, id., 493.
Daly and Van Hoesen, JJ., concur.